CHAMBERS, Circuit Judge,
concurring in part and dissenting in part:
I reluctantly concur in the result reached by the majority. I do this not because I think that Nolde answers the question put to us, but because of precedent from this circuit which I feel compelled to follow, Sheet Metal Workers Int’l Ass’n, Local 253 v. Standard Sheet Metal, Inc., 699 F.2d 481 (9th Cir.1983), enforcing an interest arbitration clause despite many of the self-perpetuation arguments that we have heard here.
• I dissent from the majority’s speculation that there is no danger from the interest arbitration clause becoming self-perpetuating, and from its reliance on Sheet Metal Workers Int’l Ass’n etc. v. Aldrich Air Conditioning, Inc., 717 F.2d 456, 459 (8th Cir.1983), which came to its optimistic conclusion in this regard only by finding “not persuasive” this circuit’s precedent in Standard Sheet Metal, Inc. The employer’s concerns about the clause strike me as far more substantial than the majority is willing to admit.